Title: To George Washington from James McHenry, 21 May 1799
From: McHenry, James
To: Washington, George



Dear Sir.
War Department [Philadelphia] 21 May 1799

Inclosed is a list of the names of the persons appointed from Virginia, for the Cavalry and Infantry. It distinguishes, 1st Those who have accepted. 2. Those who have declined & 3d Those who have not been heard from.
I sent your letter to McAlpin. But as the Spring vessels have not yet arrived by which the gold thread is expected, of course your uniform is not yet finished. I intended sending the Stars for the Epaulets with the uniform coat. If you have given any orders respecting them which will render this improper I beg you to inform me. I am Dear Sir truely and Affectionately yours

James McHenry

